Name: Commission Regulation (EC) NoÃ 2025/2006 of 22 December 2006 amending Regulation (EC) NoÃ 796/2004 laying down detailed rules for the implementation of cross-compliance, modulation and the integrated administration and control system provided for in Council Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  cooperation policy;  farming systems
 Date Published: nan

 29.12.2006 EN Official Journal of the European Union L 384/81 COMMISSION REGULATION (EC) No 2025/2006 of 22 December 2006 amending Regulation (EC) No 796/2004 laying down detailed rules for the implementation of cross-compliance, modulation and the integrated administration and control system provided for in Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 145(c) and (n) thereof, Whereas: (1) Following the amendments of the rules of eligibility of hemp under the single payment scheme introduced by Article 2 of Council Regulation (EC) No 953/2006 (2), Commission Regulation (EC) No 796/2004 (3) needs to be amended with regard to the application procedure. Moreover, experience has shown that certain provisions of that Regulation need to be simplified or clarified. (2) From 2007 onwards, hemp produced for other uses than fibre will, pursuant to Chapter 4 of Title III of Regulation (EC) No 1782/2003, be allowed as a land use under the single payment scheme. In this respect a contract or commitment for the hemp produced is no longer required. As a consequence, Article 13 of Regulation (EC) No 796/2004 should be adapted accordingly. (3) The aid to sugar beet and cane producers provided for in Chapter 10f of Title IV of Regulation (EC) No 1782/2003 is, due to its nature, not related to agricultural area. The provisions concerning the single application under Regulation (EC) No 796/2004 should therefore not apply to that aid scheme. Provisions should subsequently be made for an appropriate application procedure. Moreover, since farmers are not bound anymore to declare separately the areas used for sugar beet or cane production, the provisions to draw an additional control sample from the farmers applying for the aid to sugar and cane producers should be abolished. (4) In order to harmonise the rules under the area-related aid schemes and to simplify the administration and the controls of the applications for aid, features referred to in acts listed in Annex III to Regulation (EC) No 1782/2003, or which may form part of the good agricultural and environmental condition as referred to in Article 5 of that Regulation and Annex IV thereto, shall be eligible not only for the single payment scheme but for all area-related aid schemes. (5) Article 54(6) of Regulation (EC) No 1782/2003 requires that set-aside entitlements are to be claimed before any other entitlements. In order to ensure equal treatment of farmers who do not have all the required set-aside area available to claim for all their set-aside entitlements, the provisions set out in Article 50(4) of Regulation (EC) No 796/2004 should be clarified. (6) Reductions of payments to be applied by way of off-setting against payments the following three years, and recovery of undue payment, are only possible against payments provided for under Titles III, IV and IVa of Regulation (EC) No 1782/2003. The off-setting and recovery payments should also be possible against payments of the additional amount of aid provided for in Article 12 of that Regulation. (7) Regulation (EC) No 796/2004 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 796/2004 is amended as follows: 1. In Article 2, point (12) is replaced by the following: (12) Area-related aid schemes : shall mean the single payment scheme, the hops payment to recognised producer groups referred to in the second paragraph of Article 68a of Regulation (EC) No 1782/2003 and all aid schemes established under Titles IV and IVa of that Regulation, except those established under Chapters 7, 10e, 10f, 11 and 12 of that Title IV and except the separate sugar payment established in Article 143(b) of that Regulation; 2. Article 13 is amended as follows: (a) Paragraph 1 is replaced by the following: 1. In the case where a farmer intends to produce hemp in accordance with Article 52 of Regulation (EC) No 1782/2003 or hemp grown for fibre as referred to in Article 106 of that Regulation, the single application shall contain: (a) all information required for the identification of the parcels sown in hemp, indicating the varieties of seed used; (b) an indication as to the quantities of the seeds used (kg per hectare); (c) the official labels used on the packaging of the seeds in accordance with Council Directive 2002/57/EC (4), and in particular Article 12 thereof. By way of derogation from point (c) of the first subparagraph, where sowing takes place after the deadline for submitting the single application, the labels shall be submitted by 30 June at the latest. Where the labels also have to be submitted to other national authorities, the Member States may provide for those labels to be returned to the farmer once they have been submitted in accordance with that point. The labels returned shall be marked as used for an application. In the case where an application for aid for arable crops area payments in accordance with Chapter 10 of Title IV of Regulation (EC) No 1782/2003 contains a declaration of cultivation of flax and hemp grown for fibre as referred to in Article 106 of that Regulation, the single application shall contain a copy of the contract or commitment referred to in that Article, unless the Member State has provided that that copy may be submitted by a later date, which shall not be later than 15 September. (b) Paragraph 13 is deleted. 3. Chapter IIIa is replaced by the following: CHAPTER IIIa SUGAR PAYMENT, AID FOR SUGAR BEET AND CANE PRODUCERS AND SEPARATE SUGAR PAYMENT Article 17a Requirements pertaining to aid applications for the sugar payment, the aid for sugar beet and cane producers and the separate sugar payment 1. Farmers applying for the sugar payment provided for in Chapter 10e of Title IV of Regulation (EC) No 1782/2003, farmers applying for the aid for sugar beet and cane producers provided for in Chapter 10f of Title IV of that Regulation and farmers applying for the separate sugar payment provided for in Article 143ba of that Regulation shall submit an aid application containing all information necessary to establish eligibility for the aid, and in particular: (a) the identity of the farmer; (b) a statement by the farmer that he is aware of the conditions pertaining to the aid in question. The application for the aid to sugar beet and cane producers shall also contain a copy of the delivery contract referred to in Article 110r of Regulation (EC) No 1782/2003. 2. The aid application for the sugar payment, the aid for sugar beet and cane producers or the separate sugar payment respectively shall be submitted by a date to be fixed by the Member States which shall not be later than 15 May and, in the case of Estonia, Latvia, Lithuania, Finland and Sweden, not later than 15 June. However, in respect of the year 2006, the date referred to in the first subparagraph shall not be later than 30 June 2006 for the submission of aid applications for the separate sugar payment in accordance with Article 143ba of Regulation (EC) No 1782/2003. 4. In Article 26, paragraph 1 is amended as follows: (a) in the second subparagraph, point (e) is deleted; (b) the third subparagraph is replaced by the following: Where the control sample drawn under the first subparagraph already contains applicants for the aids referred to in points (a) to (d) of the second subparagraph, those applicants may be counted towards the control rates stipulated therein. 5. In Article 30, paragraph 3 is replaced by the following: 3. Further to paragraph 2, any features referred to in the acts listed in Annex III to Regulation (EC) No 1782/2003 or which may form part of the good agricultural and environmental condition as referred to in Article 5 of that Regulation and Annex IV thereto shall form part of the total area of an agricultural parcel. 6. In Article 50(4), points (a) and (b) are replaced by the following: (a) if a farmer does not declare all area required for the purpose of activating the set-aside entitlements at his disposal but declares, at the same time, an area for the activation of other entitlements, an area corresponding to the non-declared set-aside entitlements shall be considered as declared as set-aside area; (b) if area declared as set-aside is not found or is found not to be set-aside, that area shall be considered as not being determined. 7. In the second subparagraph of Article 51(2), the second sentence is replaced by the following: That amount shall be off-set against aid payments under any of the aid schemes referred to in Titles III, IV and IVa of Regulation (EC) No 1782/2003 or under the additional amount provided for in Article 12 of that Regulation to which the farmer is entitled in the context of applications he lodges in the course of the three calendar years following the calendar year of the finding. 8. In the second subparagraph of Article 52(3), the second sentence is replaced by the following: That amount shall be off-set against aid payments under any of the aid schemes referred to in Titles III and IV of Regulation (EC) No 1782/2003 or under the additional amount provided for in Article 12 of that Regulation to which the farmer is entitled in the context of applications he lodges in the course of the three calendar years following the calendar year of the finding. 9. In the second paragraph of Article 53, the second sentence is replaced by the following: That amount shall be off-set against aid payments under any of the aid schemes referred to in Titles III, IV and IVa of Regulation (EC) No 1782/2003 or under the additional amount provided for in Article 12 of that Regulation to which the farmer is entitled in the context of applications he lodges in the course of the three calendar years following the calendar year of the finding. 10. Article 59 is amended as follows: (a) in the third subparagraph of paragraph 2, the second sentence is replaced by the following: That amount shall be off-set against aid payments under any of the aid schemes referred to in Titles III, IV and IVa of Regulation (EC) No 1782/2003 or under the additional amount provided for in Article 12 of that Regulation to which the farmer is entitled in the context of applications he lodges in the course of the three calendar years following the calendar year of the finding.; (b) in the second subparagraph of paragraph 4, the second sentence is replaced by the following: That amount shall be off-set against aid payments under any of the aid schemes referred to in Titles III, IV and IVa of Regulation (EC) No 1782/2003 or under the additional amount provided for in Article 12 of that Regulation to which the farmer is entitled in the context of applications he lodges in the course of the three calendar years following the calendar year of the finding. 11. In the second subparagraph of Article 60(6), the second sentence is replaced by the following: That amount shall be off-set against aid payments under any of the aid schemes referred to in Titles III, IV and IVa of Regulation (EC) No 1782/2003 or under the additional amount provided for in Article 12 of that Regulation to which the farmer is entitled in the context of applications he lodges in the course of the three calendar years following the calendar year of the finding. 12. In the second paragraph of Article 64, the third sentence is replaced by the following: An amount equal to the amount covered by the refused application shall be off-set against aid payments under any of the aid schemes established in Titles III, IV and IVa of Regulation (EC) No 1782/2003 or under the additional amount provided for in Article 12 of that Regulation to which the person is entitled in the context of applications he lodges in the course of the calendar year following the calendar year of the finding. 13. In Article 73(2), the first sentence is replaced by the following: Member States may decide that recovery of an undue payment is to be made by deduction of the corresponding amount from any advances or payments under aid schemes referred to in Titles III, IV and IVa of Regulation (EC) No 1782/2003 or under the additional amount provided for in Article 12 of that Regulation made to the farmer concerned following the date of the decision to recover. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply to aid applications relating to years or premium periods starting as of 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 1405/2006 (OJ L 265, 26.9.2006, p. 1). (2) OJ L 175, 29.6.2006, p. 1. (3) OJ L 141, 30.4.2004, p. 18. Regulation as last amended by Regulation (EC) No 1187/2006 (OJ L 214, 4.8.2006, p. 14). (4) OJ L 193, 20.7.2002, p. 74.